                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

                            CRIMINAL MINUTES – JURY TRIAL
                                                  Day 4

Case No.: 4:18CR00011                                        Date: 10/10/2019


Defendant:                                                Counsel:
4:18-cr-00011-MFU-RSB-1 Marcus Jay Davis                  Tony Anderson, Bev Davis
4:18-cr-00011-MFU-RSB-2 Kevin Lamont Trent, Jr.           Aaron Cook, Jimmy Turk
4:18-cr-00011-MFU-RSB-3 Kanas Lamont'e Trent              Bonnie Lepold, Mike Hemenway
4:18-cr-00011-MFU-RSB-4 Deshaun Lamar Trent               Chris Kowalczuk, Patrick Kenney
4:18-cr-00011-MFU-RSB-5 Phillip Daekwon Miles             Tyson Daniel, Cary Bowen
4:18-cr-00011-MFU-RSB-6 Shabba Larun Chandler             Aaron Houchens, Jeff Dorsey
4:18-cr-00011-MFU-RSB-8 Ashley Tiana Ross                 Terry Grimes
(bond)
4:18-cr-00011-MFU-RSB-10 Tenikqua Fuller (bond)           Corey Diviney




PRESENT:       JUDGE:                   Michael F. Urbanski, CUSDJ
               TIME IN COURT:           9:30-12:05; 12:29-2:16; 2:36-4:07; 5:07-5:23 6h 9m
               Deputy Clerk:            Kristin Ayersman
               Court Reporter:          Judy Webb
               U. S. Attorney:          Heather Carlton, Ron Huber, Michael Newman
               USPO:                    Kim Falatic
               Case Agent:              Devin Taylor, FBI TFO Pittsylvania County
               Interpreter:             none


                                       LIST OF WITNESSES

    GOVERNMENT                                            DEFENDANT
  1.                                                 1.




PROCEEDINGS:
Panel 5 – Collective voir dire. Recess 12:05 Reconvene 12:29 Individual voir dire. Recess 2:16
Reconvene 2:36 Individual voir dire continued. Recess 4:07 Reconvene 5:07 Court addresses
issue with counsel jurors. Court will suspend jury deliberations today re Panel 5, excuses
remaining panel from further jury service in this case. Additionally, court excuses the entirety of
Panel 5, no objection. As to jurors TUA - #5 from Panel 1: CP, #16 from Panel 1: CP, all prior
objections noted. #1 from Panel 4: CP for hardship, #6 from Panel 4: CP. #17 from Panel 3: CP.
Court to enter order today dealing with pending motions 831, 867 – gidi; Court has reviewed
video tape, denies motions for continuance, order to be entered. Court asks US where Anthony
chart is - unknown. Court directs US to contact Caswell County in search of document and
report back to court. Court addresses parties – 10/11/19 will be Panel 6, 10/14/19 will be Panel
2. Four panels are completed (1,3,4,5) and should be notified. Final panel selection will be done
Tuesday, 10/15/19 – opening statements thereafter. Court will collect all jury lists/panels after
selection completed for shredding. Recess 5:23

        Panel 5 struck in its entirety.
       # struck jurors struck by Government.
       # struck jurors struck by Defendant.
       # jurors sworn member jury impaneled and sworn. Remaining jurors discharged.
       Preliminary remarks and instructions to jury by Court.
       United States of America or Defendant makes oral Motion to Exclude Witnesses from
       Courtroom. Court grants motion.
       Opening Statements by counsel.
       Government presents evidence.
       Government rests.
       Defendant makes Motion for Judgment of Acquittal.
       Court      grants     denies     takes under advisement.
       Defendant presents evidence.
       Defendant rests.
       Defendant renews Motion for Judgment of Acquittal.
       Court      grants     denies     takes under advisement.
       Rebuttal evidence.
       Surrebuttal evidence.
       Closing Arguments.
       Jury Instructions given to Jury.
       Objections to Jury Instructions by U.S.A and/or Defendant.
       Court      overrules     grants.
       Jury retires to deliberate at Time retired.
       Jury returns at Time returned.
       Jury Verdict: Verdict?
               Jury polled.                           Polling waived.
               Mistrial declared.                     Jury discharged.

       Motions after verdict:
       Sentencing set for ______..
       Sentencing to be set by Clerk.
       Court orders Presentence Report.
       Defendant remanded to custody.
       Defendant to remain on bond.


Additional Information:
Court addresses parties, nothing to address prior to jury coming down. Court notes Mr.
Houchens filed a brief, will review. Court asks parties to think about remaining panels and how
many more to voir dire.
